UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7172



RICCARDO DARNELL JONES,

                  Plaintiff – Appellant,

             v.

SGT. RIGGS,

                  Defendant – Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.   Russell A. Eliason,
Magistrate Judge. (1:08-cv-00390-UA-RAE)


Submitted:    December 18, 2008             Decided:   January 9, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Riccardo Darnell Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Riccardo    Darnell      Jones       appeals     from    the   magistrate

judge’s     order     denying    his    motion       for   preliminary        injunction.

Because we find that the magistrate judge did not have authority

to enter a final, appealable order in this matter, we dismiss

the appeal without prejudice for lack of jurisdiction and remand

to the district court for further proceedings.

               Pursuant to 28 U.S.C. § 636(c) (2000), a magistrate

judge may enter a final order directly appealable to the court

of   appeals     upon     consent      of     all    parties.         Otherwise,    under

§ 636(b), a district court must initially review the magistrate

judge’s order or proposed findings under either a de novo or

clearly erroneous standard of review depending upon the nature

of    the       ruling     appealed.          Absent       an    express       adoption,

modification, or rejection of the magistrate judge’s ruling by

the district court, the ruling is generally not reviewable by

the court of appeals.             See Reynaga v. Cammisa, 971 F.2d 414,

416-18 (9th Cir. 1992).               In this case, we find nothing in the

record    showing       that    the    parties       agreed     to    have    the   motion

decided by the magistrate judge.                     As a result, the magistrate

judge lacked the authority to enter a final dispositive order.

See Gleason v. Sec’y of Health & Human Servs., 777 F.2d 1324,

1324 (8th Cir. 1985).            Accordingly, we dismiss this appeal and

remand    to    the   district        court    for    further        proceedings.     See

                                              2
Massey v. City of Ferndale, 7 F.3d 506, 510-11 (6th Cir. 1993)

(dismissing appeal from unauthorized order issued by magistrate

judge but remanding to district court for corrective action).

We further deny Jones’ motion for appointment of counsel and

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                              DISMISSED AND REMANDED




                                    3